DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.
Claims 1, 3-15 and 17-20 contain references to Figures.  References to Figures make the claims indefinite since it is unclear what features shown in the Figures are included or excluded in the scope of the claims.  Claims should not reference Figures.  The Specification section of the application is the appropriate area to reference Figures.


Claim 1 recites “this invention” in line 2 where it is unclear what applicant considers to be the “invention”.  The claim should instead recite the structure that applicant intends to define the invention.
	Claim 1 recites the limitation "the axial lobe" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  When a claim element is first introduced, it should be preceded by the word “a” or “an” where appropriate.  Subsequent recitations of the claim element should be preceded by the word “the” or “said” to indicate reference back to the same claim element.  The claims should also use consistent terminology for the same elements throughout the claims.
	Claim 1 recites “where it is compressed further” in lines 5 and 6 where it is unclear what element “it” refers to.
Claim 1 recites the limitation "the full width channel" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the axial high pressure port" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rotor" in lines 9 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the rotors” in line 10 where it is unclear if there is a single rotor as recited at the beginning of line 10 or multiple rotors.
1 recites the limitation "the female rotor" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 refers to prior art where it is unclear if applicant is attempting to claim any aspects of prior art devices.
	Claim 2 recites “straight axial lobes” in line 2 where it is unclear if these are the same lobes recited in claim 1 or different lobes.  Since claim 2 depends from claim 1, claim 2 includes all the limitations recited in claim 1.
	Claim 2 recites “a compressor” in lines 2 and 3 where it is unclear if this is the same compressor recited in claim 1 or a different compressor.
Claim 2 recites “a full width axial cavity” in line 3 where it is unclear if this is the same full width axial cavity recited in claim 1 or a different full width axial cavity.
Claim 2 recites “where it is compressed further” in line 4 where it is unclear what element “it” refers to.
Claim 2 recites “a channel” in line 4 where it is unclear if this is the same channel recited in claim 1 or a different channel.
Claim 2 recites the limitation "the intake port" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the axial discharge port" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “a staintionary shaft” in line 8 where it is unclear if this is the same stationary shaft recited in line 5 of the claim or a different stationary shaft.



Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claims 1-20 contain incorrect claim labeling and numbering. The claims should only be numbered in sequential numerical order from 1 to 20 and should not be labeled as “independent” or “dependent” with additional numbering.  Independent claims should have a claim number followed by the text of the claim without any additional numbering (for example: “1. A device comprising…”).  Dependent claims should have a claim number followed by the text of the claim which includes a reference to a prior claim number (for example: “2. The device of claim 1, further comprising…”).  Appropriate correction is required.
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
	The claims also contain numerous grammatical and spelling errors which should be corrected.  As an example, Claim 2 recites “staintionary shaft” in line 8 which should be “stationary shaft”.

	Applicant is encouraged to contact the examiner for further guidance and explanation regarding claim language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 3,811,804 to Roth et al. and 9,435,203 to South; WIPO Publication WO 2005/108745 to Dye; German Patent DE 29804607 to Dye; and French Patent FR 2413549 to Defarge show compressors having straight lobes with an elliptical arc where gas is delivered into an axial cavity, then a channel, then finally into an axial high pressure port.

The examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        06/01/2021